DETAILED ACTION
This action is in response to the application filed 28 March 2020.
Claims 1-8 have been presented for examination.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Each claim recites “design (structural) parameter”; however, the specification does not provide for a distinction, i.e. design parameter and structural parameter are used interchangeably. The phrase “design 

Claim 4 is objected to because of the following informalities:  The claim recites “the maximum yield strength” (page 15, line 8) as a reference to “yield strength” (in claim 2). The phrase “the .  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claim recites “the maximum yield strength” (page 16, line 18) as a reference to “yield strength”. The phrase “the .  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claim uses the terms “mold structure” and “primary mold structure” interchangeably The phrase “mold structure” is recommended for all occurrences.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a three-dimension (3D) modelling unit configured to design a mold structure based on surface topography information and physical property information about a forming material using a 3D modeling program (claim 1)
a forming load simulation unit configured to apply stepwise forming loads to a shell of the mold structure while the forming material is formed in the mold structure designed by the 3D modelling unit and to simulate a distribution of the forming loads of the mold structure (claim 1)
a numerical analysis unit configured to produce a stress and degree of deformation of the mold structure according to the forming load distribution and then analyze a possible wear portion and deformation rate of the wear portion (claim 1) and analyze the possible wear portion based on a maximum reference stress depending on a yield strength and forming load of an upper rib and lower rib of the mold structure (functionality from claim 2)
an optimal parameter producing unit configured to provide an reinforcement parameter for reinforcing a design (structural) parameter or physical property value of the wear portion (claim 1) and derive a correlation between parameters of length X, width Y, and height Z and the deformation rate of the wear portion and then produce the reinforcement parameter for distributing the forming loads or suppressing the deformation rate (functionality from claim 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a three-dimension (3D) modelling unit configured to design a mold structure based on surface topography information and physical property information about a forming material using a 3D modeling program (claim 1)
a forming load simulation unit configured to apply stepwise forming loads to a shell of the mold structure while the forming material is formed in the mold structure designed by the 3D modelling unit and to simulate a distribution of the forming loads of the mold structure (claim 1)
a numerical analysis unit configured to produce a stress and degree of deformation of the mold structure according to the forming load distribution and then analyze a possible wear portion and deformation rate of the wear portion (claim 1) and analyze the possible wear portion based on a maximum reference stress depending on a yield strength and forming load of an upper rib and lower rib of the mold structure (functionality from claim 2)
an optimal parameter producing unit configured to provide an reinforcement parameter for reinforcing a design (structural) parameter or physical property value of the wear portion (claim 1) and derive a correlation between parameters of length X, width Y, and height Z and the deformation rate of the wear portion and then produce the reinforcement parameter for distributing the forming loads or suppressing the deformation rate (functionality from claim 3).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In particular, note that “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b)” [MPEP 2181 II.B]. The specification, at page 6, lines 13-18 discloses ‘The term "configured (or set) to" does not essentially mean "specifically designed in hardware to." Rather, the term "configured to" may mean that a device can perform an operation together with another device or parts. For example, the term "processor configured ( or set) to perform A, B, and C" may mean a generic-purpose processor ( e.g., a CPU or application processor) that may perform the operations by executing one or more software programs stored in a memory device or a dedicated processor ( e.g., an embedded processor) for performing the operations’; and at fig 3 and pages 10-11 discusses computing devices executing instructions as part of a computing environment for embodiments. However, no algorithms are disclosed for the claimed functionality for which the “units” “configured to” perform. As regards functionality, the specification describes the various functionalities in terms that are the same (or minor variations) of the claim language itself rather than disclosing algorithms for implementing the functionality. Accordingly, claims 1-6 are indefinite (either directly or via dependency) for lack of disclosure of an algorithm to implement the claimed functionality.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as  limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of further examination, given that there is no guidance in the specification for implementing the functionality, the claims are interpreted such that the scope covers any manner of performing the claimed functionality by a combination of hardware and software [see MPEP 2181 II.B – “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”].

Examiner’s recommendation on resolving clarity issues:
Given that the description in the specification is the same (or a minor variation) of the claim language itself, it is recommended to amend the claims so that 35 USC §112(f) is not invoked. This would resolve the clarity issues regarding the absence of the disclosure of algorithms for performing the functionality.
For example, claim 1 could be amended as follows:
A system for designing and manufacturing a mold structure for high-strength steel, the system comprising at least one processing unit and at least one memory storing computer-readable instructions that, when executed, cause the at least one processor to:





Also, for example, dependent claim, claim 2 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to 

Also, for example, dependent claim, claim 3 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites “the numerical analysis unit”. There is insufficient antecedent basis for this limitation in the claim. Further, the claim is a method claim and it is not clear as to what may comprise the numerical analysis unit. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. The phrase “wherein the further comprises applying ” is recommended. For the purposes of further examination, the claim is interpreted as if reciting the recommended language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20180007108 A, citations are drawn from translation).

Regarding claim 1, Kim discloses a system for designing and manufacturing a mold structure for high-strength steel, the system (P3:¶¶1 and 5: “The molding analysis step (S10) includes a molding load measuring step (S11) for forming a mold by athree-dimensional modeling program. … a molding analysis is performed using a finite element program”;  EN: The system executing the program.) comprising:
a three-dimension (3D) modelling unit configured to design a mold structure based on surface topography information and physical property information about a forming material using a 3D modeling program (P3:¶1: “The molding analysis step (S10) includes a molding load measuring step (S11) for forming a mold by a three-dimensional modeling program and then converting the upper and lower surfaces of the lower and upper molds into a two-dimensional shell element to measure a molding load occurring during molding.”; P3:¶¶6-7: “The material of the blank to be used is MART 1470, a martensitic steel of 1.5 GPa, and an ultra-high-strength cold rolled steel sheet having a thickness of 1.4 mm is taken as an example. The mechanical properties are shown in Table 1 below. … After setting the mechanical properties of the material of the blank, the forming speed of the mold, and the coefficient of the Coulomb friction through the program.”);
a forming load simulation unit configured to apply stepwise forming loads to a shell of the mold structure while the forming material is formed in the mold structure designed by the 3D modelling unit and to simulate a distribution of the forming loads of the mold structure (P3:¶¶7-10: e.g. “After setting the mechanical properties of the material of the blank, the forming speed of the mold, and the coefficient of the Coulomb friction through the program, a punch stroke in which the upper mold is moved to the lower mold through a program, a molding load (Forming load) data can be obtained. Such data can be expressed in a graph form as shown in FIG.” EN: as indicated by “extrapolation” and as shown in fig 3, the data is taken stepwise expressed in punch stroke.);
a numerical analysis unit configured to produce a stress and degree of deformation of the mold structure according to the forming load distribution and then analyze a possible wear portion and deformation rate of the wear portion (P4:¶1-P5:¶2: e.g. “In the mold structure analysis step S12, the shell element on the surface of the mold used for the molding process analysis is basically used for modeling the mold structure, and the model is modeled as a three-dimensional finite element . In the molding load analysis step S11, Is applied to the finite element model of the mold structure as the load boundary condition, and the mold structure analysis is performed through the program. … In the case of the lower mold , the analysis is performed in consideration of the contact between the bolster and the moving bolster in order to precisely consider the bolster deformation. … The maximum stress generated in the upper casting 112 by the forming load is 133 MPa as shown inC of FIG. 5, and the maximum stress occurring in the forming load as shown in D of FIG. The maximum stress generated in the lower casting 122 can be confirmed to be 589 MPa. … And the analysis is proceeded by applying the conditions used to measure the stress distribution.” EN: calculating the stress and deformation via finite element analysis with forming load distribution applied.); and
an optimal parameter producing unit configured to provide an reinforcement parameter for reinforcing a design (structural) parameter or physical property value of the wear portion (P5:¶4-P6:¶4: e.g. “The structure can be optimized by using the phase optimization technique to reduce the stress and deformation amount generated in the mold by the molding load. … In the program, the optimization method is used to select the mass and the static displacement, the objective function to minimize the mass, and the constraint to set the maximum amount of deformation and stress of the lower casting.”).

Regarding claim 2, Kim discloses the system of claim 1, wherein the numerical analysis unit is configured to analyze the possible wear portion based on a maximum reference stress depending on a yield strength and forming load of an upper rib and lower rib of the mold structure, and wherein a different reference yield strength and reference maximum stress are applied to each of the upper rib and the lower rib (P4:¶¶9-10: “In this case, the upper casting in Table 2 is made of FC300, and it can be judged that it is safe because the yield strength (Yield Strength) is 227.5 MPa and the maximum stress generated by the forming load in the upper casting is 133 MPa. Since the bottom casting is manufactured with FCD550, the yield strength (Yield Strength) is 375MPaand the maximum stress generated by the forming load in the lower casting is 589MPa as shown in Table 2. Therefore, it is confirmed that reinforcement is necessary have.”).

Regarding claim 3, Kim discloses the system of claim 2, wherein the optimal parameter producing unit is configured to derive a correlation between parameters of length X, width Y, and height Z and the deformation rate of the wear portion (P5:¶¶1 and 3: “The minimum deformation amount and the maximum deformation amount in the longitudinal direction(X), the width direction (Y) and the height direction (Z) of the lower insert, the lower casting and the bolster are shown in Table 3, It becomes possible to grasp the amount of deformation depending on the state. … In the rib designing step S20, the structure, thickness, and position of the ribs 140 of the lower casting122 formed in FIG. 7 are changed to disperse the stresses generated in the lower casting mold so that the molding analysis step S10 is performed Thereby reducing the generated amount of deformation.” And ¶10: “The rib designing step S20 includes a main rib design step of designing the main ribs 141 formed in the length and width direction” EN: length, width, and thickness correlated so that deformation.) and then produce the reinforcement parameter for distributing the forming loads or suppressing the deformation rate (as for claim 1).

Regarding claim 5, Kim discloses the system of claim 1, further comprising a system controller connected with the 3D modelling unit, the forming load simulation unit, the numerical analysis unit, and the optimal parameter producing unit and configured to control the 3D modelling unit, the forming load simulation unit, the numerical analysis unit, and the optimal parameter producing unit in an organic mechanism (as for claim 1, the system executing the program is the controller.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yu (CN 104794266 B, citations are drawn from translation).

Regarding claim 4, Kim discloses the system of claim 3.
Kim does not explicitly disclose wherein upon determining that it is impossible to suppress the deformation rate due to a variation in design (structural) parameter of the wear portion, a physical property value of the mold structure at which the maximum yield strength may be increased is provided to the 3D modelling unit.
However, Yu discloses a physical property value of the mold structure at which the maximum yield strength may be increased is provided to the 3D modelling unit (P6:step 2: “setting each component material properties … the key material parameters include elastic modulus, yield strength” and p7:last ¶: “The prediction condition of each parameter, established in the step a for numerical simulation model, solving the corresponding friction power, and comparing obtained in step two of FIG. octan-3-yl),directly very conveniently searching to obtain the condition satisfies the maximum stamping times of stamping surface damage to realize the prediction of the wear life of the mould surface”, i.e. repeating calculations with varying parameters to optimized die life.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Yu to include “wherein upon determining that it is impossible to suppress the deformation rate due to a variation in design (structural) parameter of the wear portion, a physical property value of the mold structure at which the maximum yield strength may be increased is provided to the 3D modelling unit” by altering material yield strength when other settings fail since it is one of the recognized properties that affect the life of a die.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Liu (US 2006/0276993 Al).

Regarding claim 6, Kim discloses the system of claim 1.
Kim does not explicitly disclose further comprising: an error lamp controlled by a system controller to visually output an error in a process of designing and manufacturing a mold structure for high-strength steel; and an error buzzer controlled to be operated along with the error lamp by the system controller to audibly output the error.
However, Liu discloses further comprising: an error [visual] controlled by a system controller to visually output an error in a process of designing and manufacturing a mold structure for high-strength steel; and an error [audible] controlled to be operated along with the error [visual] by the system controller to audibly output the error ([0024]: “A computation device 30 may be provided to receive input signals and generate output signals. The computation device 30 may include a controller of any suitable type … In addition, the computation device 30 may be adapted to provide a signal to an indicator 32 that provided a visual and/or audible signal.” And “The total wear depth value may be compared to a threshold value. An indicator signal may be generated when the total wear depth value exceeds the threshold value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Liu to include “further comprising: an error lamp controlled by a system controller to visually output an error in a process of designing and manufacturing a mold structure for high-strength steel; and an error buzzer controlled to be operated along with the error lamp by the system controller to audibly output the error” by attaching a lamp and buzzer (notoriously well-known visual and audible alarms as evidenced by US 4491013 A – “Such indicators and the associated electronic hardware are very well known to those skilled in the art and are available in various forms, such as small incandescent lamps, light emitting diodes and electronic horns or buzzers” and US 5005680 A - “The alarm device 28 may be an alarm lamp, an alarm buzzer or any other well-known suitable alarm apparatus”) since “Moreover, expression 2 may be used in die design. … Expression 2 may be rewritten to provide the total number of die hits to attain a predetermined level of die surface wear:” (Liu:[0047]) and “The total wear depth value may be compared to a threshold value. An indicator signal may be generated when the total wear depth value exceeds the threshold value”, i.e. once the design is put into operation, it allows for warning the operator.
	

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above in view of Yu (CN 104794266 B, citations are drawn from translation).

Regarding claim 7, Kim discloses a method for designing and manufacturing a mold structure for high-strength steel, the method comprising:
step A of inputting surface topography information and physical property information about a forming material to a 3D modelling unit, by an input unit (P3:¶¶6-7: “The material of the blank to be used is MART 1470, a martensitic steel of 1.5 GPa, and an ultra-high-strength cold rolled steel sheet having a thickness of 1.4 mm is taken as an example. The mechanical properties are shown in Table 1 below. … After setting the mechanical properties of the material of the blank, the forming speed of the mold, and the coefficient of the Coulomb friction through the program.”);
step B of designing a primary mold structure fitting a forming shape of the forming material by the 3D modelling unit (P3:¶1: “The molding analysis step (S10) includes a molding load measuring step (S11) for forming a mold by a three-dimensional modeling program and then converting the upper and lower surfaces of the lower and upper molds into a two-dimensional shell element to measure a molding load occurring during molding.”);
step C of simulating a forming load distribution of the primary mold structure by applying stepwise forming loads to a shell of the mold structure while the forming material is formed in the primary mold structure and then detecting a wear portion in the primary mold structure, by a forming load simulation unit (P3:¶¶7-10: e.g. “After setting the mechanical properties of the material of the blank, the forming speed of the mold, and the coefficient of the Coulomb friction through the program, a punch stroke in which the upper mold is moved to the lower mold through a program, a molding load (Forming load) data can be obtained. Such data can be expressed in a graph form as shown in FIG.” EN: as indicated by “extrapolation” and as shown in fig 3, the data is taken stepwise expressed in punch stroke.);
step D of analyzing a stress and degree of deformation of the wear portion based on a yield strength of an upper rib and lower rib of the mold structure and a maximum reference stress according to the forming loads (P4:¶¶9-10: “In this case, the upper casting in Table 2 is made of FC300, and it can be judged that it is safe because the yield strength (Yield Strength) is 227.5 MPa and the maximum stress generated by the forming load in the upper casting is 133 MPa. Since the bottom casting is manufactured with FCD550, the yield strength (Yield Strength) is 375MPaand the maximum stress generated by the forming load in the lower casting is 589MPa as shown in Table 2. Therefore, it is confirmed that reinforcement is necessary have.”);
step E of determining whether the analyzed stress and degree of deformation of the wear portion exceed a reference value (P4:¶¶9-10: “In this case, the upper casting in Table 2 is made of FC300, and it can be judged that it is safe because the yield strength (Yield Strength) is 227.5 MPa and the maximum stress generated by the forming load in the upper casting is 133 MPa. Since the bottom casting is manufactured with FCD550, the yield strength (Yield Strength) is 375MPaand the maximum stress generated by the forming load in the lower casting is 589MPa as shown in Table 2. Therefore, it is confirmed that reinforcement is necessary have.”);
step F of, if exceeding the reference value, deriving a correlation between parameters of length (X), width (Y), and height (Z) and a deformation rate of the wear portion, by the optimal parameter producing unit (P5:¶¶1 and 3: “The minimum deformation amount and the maximum deformation amount in the longitudinal direction(X), the width direction (Y) and the height direction (Z) of the lower insert, the lower casting and the bolster are shown in Table 3, It becomes possible to grasp the amount of deformation depending on the state. … In the rib designing step S20, the structure, thickness, and position of the ribs 140 of the lower casting122 formed in FIG. 7 are changed to disperse the stresses generated in the lower casting mold so that the molding analysis step S10 is performed Thereby reducing the generated amount of deformation.” And ¶10: “The rib designing step S20 includes a main rib design step of designing the main ribs 141 formed in the length and width direction” EN: length, width, and thickness correlated so that deformation.) and, upon determining that it is impossible to suppress the deformation rate due to a variation in design parameter of the wear portion, providing the 3D modelling unit with a mold physical property value at which the maximum yield strength of the upper rib and lower rib is increased (with Yu as for claim 4);
step G of designing a second mold structure to which the design parameter or physical property value varied is applied, by the 3D modelling unit (P5:¶3: “In the rib designing step S20, the structure, thickness, and position of the ribs 140 of the lower casting122 formed in FIG. 7 are changed to disperse the stresses generated in the lower casting mold so that the molding analysis step S10 is performed Thereby reducing the generated amount of deformation.”);
step H of repeating steps C and D (P5:¶3: “In the rib designing step S20, the structure, thickness, and position of the ribs 140 of the lower casting122 formed in FIG. 7 are changed to disperse the stresses generated in the lower casting mold so that the molding analysis step S10 is performed Thereby reducing the generated amount of deformation.” EN: the molding analysis includes steps C and D to redetermine the stresses and deformations); and
step I of, if a wear portion in an Nth order mold structure resultant from performing step H falls within a preset stress and degree of deformation, providing a design parameter of the Nth order mold structure (P6:¶¶7-8: “In FIG. 11, K is a stress measured by applying a forming load to a mold having a rib structure and position optimized through the rib designing step (S20). The maximum stress in the lower insert 121 is640 MPa And the maximum stress of the lower casting 122 was 290 MPa which was lower than the yield strength of the lower casting 122 of 375 MPa and was about 51% lower than the maximum stress of the lower casting 122 measured in the conventional mold have. Since the structure of the ribs formed in the lower casting 122 is matched to the molding load, it can be confirmed that the stress concentration is not generated in the lower mold and is uniformly dispersed.”).

Regarding claim 8, Kim discloses the method of claim 7, wherein the numerical analysis unit applies a different reference yield strength and a different reference maximum stress to each of the upper rib and the lower rib (P4:¶¶9-10: “In this case, the upper casting in Table 2 is made of FC300, and it can be judged that it is safe because the yield strength (Yield Strength) is 227.5 MPa and the maximum stress generated by the forming load in the upper casting is 133 MPa. Since the bottom casting is manufactured with FCD550, the yield strength (Yield Strength) is 375MPaand the maximum stress generated by the forming load in the lower casting is 589MPa as shown in Table 2. Therefore, it is confirmed that reinforcement is necessary have.”).

Conclusion
Claims 1-8 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4491013 A
Demonstrating that lights and buzzers are well-known alarm indicators
US 5005680 A
Demonstrating that lights and buzzers are well-known alarm indicators
US 8938378 B2
Describing a method of determining die deformation by using simulations with loaded and unloaded states.
EP 1726381 A1
Describing the prediction of die deformation due to plastic flow
WANG, XUAN ZHI. "Tool wear prediction modelling for sheet metal stamping die in automotive manufacture." Hawthorn, Australia: Swinburne University of Technology (2011). 183 pages
Discussing various aspects of modeling die wear in stamping processes
WON, CHANHEE, SEOKRYUL LEE, JIHOON SEO, SUNG HYUK PARK, AND JONGHUN YOON. "Stripping failure of punching pin in GPa-grade steels." The International Journal of Advanced Manufacturing Technology 94, no. 1 (2018): 73-83.
Discussing various aspects of modeling die wear in die punch processes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147